Citation Nr: 0633977	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  99-13 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for claimed asthma.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from May 1991 to May 1995.  
His awards and decorations included the Southwest Asia 
Service Medal.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2003 when it was remanded for 
further development.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDING OF FACT

The currently demonstrated asthma is shown to have been 
clinically manifested after the veteran's exposure to 
chemical and oil fumes while serving in Southwest Asia during 
active duty.  



CONCLUSION OF LAW

The veteran's disability manifested by asthma is due to 
disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

After reviewing the record, the Board finds that VA has met 
its statutory duty to assist the veteran in the development 
of his claim of service connection for asthma.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In this case, the veteran's service medical records are 
negative for any complaints or clinical findings of asthma.  

However, during a hearing at the RO in February 2000, the 
veteran testified that he first noticed respiratory 
difficulty in service and that it became particularly 
noticeable 4 to 5 months after his discharge.  Further, in a 
February 2000 letter, the veteran's mother indicated that 
after his return from service in the Mid-east, the veteran 
was treated on many occasions for asthma.  

In this regard, numerous records, such as the report of the 
veteran's March 1996 VA hospitalization shows that he was 
being treated for asthma.  At the time of his admission, he 
was being tapered from Prednisone.  

Moreover, the reports of the veteran's VA hospitalization in 
July and August 1996 and VA outpatient treatment in November 
1996 and July 1998, show that the veteran's asthma was due to 
his service in Southwest Asia.  In fact, a March 1997 report 
associated with the Persian Gulf War Registry reveals that 
the veteran had been diagnosed with asthma in approximately 
December 1995.  

In light of the foregoing, VA scheduled the veteran for VA 
examinations in April 2003 and April 2006.  The examiner 
acknowledged that there were no objective manifestations of 
respiratory disability in service.  Nevertheless, in light of 
the manifestations shortly after service, the examiner 
concluded that it was at least as likely as not that the 
veteran's asthma was the result of his exposure to chemicals 
and oil fumes in the Persian Gulf.  

Such evidence presents an approximate balance of evidence 
both for and against the claim that his asthma had its onset 
in service.  Under such circumstances, all reasonable doubt 
is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) ; 
38 C.F.R. § 3.102.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for asthma is warranted.  




ORDER

Service connection for asthma is granted.  



REMAND

On VA Form 21-22, dated in April 2006, the veteran appointed 
a new representative, the Connecticut Department of Veterans 
Affairs.  Prior to that time, the veteran had been 
represented by the Disabled American Veterans (DAV).  

That appointment was received on May 17, 2006, the day before 
the veteran and the DAV were mailed a copy of the latest 
SSOC.  

In August 2006, the claims file was returned to the Board.  

To date, the veteran's new representative has not had an 
opportunity to review the claims folder.  

In July 2006, the veteran's response to its latest SSOC was 
received.  The veteran stated that he had more information or 
evidence to submit in support of his appeal but that he would 
need more than the 60 day period which had been allotted for 
the submission of such material.  

To date, such additional information and evidence has not 
been received.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following actions: 

1.  The RO should take appropriate steps 
to forward the claims folder to the 
veteran's new representative, the 
Connecticut Department of Veterans 
Affairs, for review and comment.  

2.  The RO also should take appropriate 
steps to contact the veteran in order to 
request that he provide the name and 
address of the person(s) or facility(s) 
having additional information or evidence 
to support his appeal.  

Then any person(s) or facility(s) so 
identified should be contacted and asked 
to provide all pertinent information or 
evidence.  Also the RO should request 
that the veteran furnish any such 
information and/or evidence he may have 
in his possession.  

If the requested information and/or 
evidence is unavailable, the RO should 
undertake additional development in 
accordance with the procedures set forth 
in 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

3.  Then, the RO should undertake any 
other necessary development, such as the 
scheduling of any indicated VA 
examinations, and then readjudicate the 
issue of service-connection for PTSD.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
with a Supplemental Statement of the Case 
and afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


